DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-23 are pending in this application.  

Election by Original Presentation
Two of the newly submitted claims 21 and 23 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
 I. Claims 1-20 and 22, method and system claims drawn for authenticate user by substituting cryptic information for actual information and asking user questions, classified in G06F21/33, security arrangements for protecting computers, components thereof, programs or data against unauthorized activity using certificates.
Claims 21 and 23, authentication system by passcode checking, classified in G06Q 20/401 authorisation, e.g. identification of payer or payee, verification of customer or shop credentials involving fraud or risk level assessment in transaction processing.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The examiner would have to incorporate varying search strategies and keywords to search for Inventions I and II.
Search examples for Invention Group I would comprise: authenticate user by substituting cryptic information for actual information and asking user questions.  
Further search for these limitations are not required in Group II.
Group II comprises authentication system by passcode checking.   This limitation is not present in Group I. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 21 and 23 are 

Claim Interpretation Clarified
In the office action dated 8/20/21, the examiner interpreted part of the claims 14 and 16 language to be “intended use”.   The applicant has amended the claims to change the intended use interpretations by positively stating the claim elements.
Similarly, the examiner interpreted part of the claim 1 language to be “contingent limitations”.  The applicant has amended the claim to positively recited step of determining that the first identity code corresponds to the second identity code; thus, the claim is no longer subject to such interpretation.

Claim Rejections - 35 USC §112(b) Withdrawn
In the office action dated 8/20/21, the examiner rejected claim 20 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter.  In response, the applicants amended the claim to include the structure used to carry out the listed steps.  The rejection is withdrawn.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-20 and 22 are directed to a system, method, or product, which are/is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified independent method claims 1, 18, and 20 as the claim that represents the claimed invention for analysis and is similar to independent system claims 14, 19, and 22 and product claim 16.  Claim 1 recites the limitations of authenticating user by substituting cryptic information for actual information and asking user questions.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  
Receiving identifications and account information, transforming the identification into a code, transmitting a request to the vendor, receiving a second 
“receiving, at a third computer system from a first computer system that is opening a new account for the first subject, identification information of the first subject and account information for a third party organization to which the first subject claims to be associated; transforming, by the third computer system, the identification information of the first subject into a first identity code that hides the identification information of the first subject;  transmitting a request to a second computer system of the third party organization, the request including the first identity code; receiving, at the third computer system from the second computer system in response to the request, a second identity code and a piece of information; determining whether the first identity code corresponds to the second identity code; transmitting, from the third computer system to the first computer system, a question related to the piece of information in response to determining the first identity code corresponds to the second identity code; receiving, at the third computer system from the first computer system, an answer in response to the question; and transmitting, from the third computer system to the second computer system, a message corresponding to the answer,” recites a fundamental economic practice.  
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The “third computer system”, “first computer system”, and “second computer system”,  in claims 1 and 20; the additional technical element of “a network of computer systems”, in claim 18; the additional technical element of “a memory device”, and “one processor”, in claims 14, 19, and 22; and the additional technical element of “a non-transitory computer-readable medium” in claim 16, are just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Claims 14, 16, 18-20, and 22 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: a computer such as first, second and third computer systems, and processor;
i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claims 1, 14, 16, 18-20, and 22 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot ep 2B: NO. The claims do not provide significantly more)  
Dependent claims further define the abstract idea that is present in their respective independent claims 1, 14, 16, 18-20, and 22 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the claims 1-20 and 22 are not patent-eligible.
	
Claim Rejections - 35 USC § 102(a)(2) 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention

OR

(a) (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Forman (20080216172).
Regarding claim 1, Forman teaches 
a computer-implemented method for verifying an identity of a first subject during an account opening process, comprising: receiving, at a third computer system from a first computer system that is opening a new account for the first subject, identification information of the first subject and account information for a third party organization to which the first subject claims to be associated 
([0055]).

transforming, by the third computer system, the identification information of the first subject into a first identity code that hides the identification information of the first subject 
([0085] and [0097])

transmitting a request to a second computer system of the third party organization, the request including the first identity code
([0057]).

receiving, at the third computer system from the second computer system in response to the request, a second identity code and a piece of information;
determining whether the first identity code corresponds to the second identity code; 
transmitting, from the third computer system to the first computer system, a question related to the piece of information in response to determining the first identity code corresponds to the second identity code 
([0057]-[0060] and [0084]).

receiving, at the third computer system from the first computer system, an answer in response to the question 
([0065]).

transmitting, from the third computer system to the second computer system, a message corresponding to the answer 


Regarding claim 2, Forman discloses  
the identification information comprises at least one of a name, an address, a date of birth, a personal identification number, a user ID, a password, a tax identification number, a type of the identification document used, an identity number associated with the identification document, a country, state, government organization and/or a private organization issuing the identification document, an expiration date of the identification document, a financial instrument number, a type of the financial instrument, an expiration date of the financial instrument, a financial account number, a type of the financial account, a phone number, a screen name, an email address, a photograph, a fingerprint, a iris scan, a physical description, biometrical information, other information that can be used to identify a person, or a combination thereof
([0055] and [0048]).

Regarding claim 3, Forman discloses  
the financial instrument comprises at least one of cash, a virtual currency, a virtual security, a virtual instrument, a credit card, a debit card, an ATM card, a prepaid card, a stored value card, a gift card, a 132 62599566v.1Docket No. 72209-000097 check, a monetary instrument, a wire transfer, an ACH transfer, a letter of credit, a note, a security, a commercial paper, a commodity, a precious metal, gold, silver, any instrument that can be used to conduct financial transaction, or a combination thereof  
([0055] and [0048]).

Regarding claim 4, Forman discloses  
the identification information of the first subject is transformed into the first identity code through at least one of selecting characters, encoding characters, arranging characters, recombining characters, encrypting characters, converting characters, breaking characters into bytes, selecting bytes, converting bytes, rearranging sequence of bytes, recombining bytes into characters, encrypting bytes, or a combination thereof  
([0085] and [0093]-[0099]).

Regarding claim 5, Forman discloses  
the first subject comprises at least one of a person, an object, an organization, a legal entity, a tangible property, an intangible property, a document, a concept, a plan, a design, a benefit, an asset, a liability, a trade secret, an equity, money, confidential information, a financial instrument, a non- financial instrument, or a combination thereof  
([0015], [0017], and [0048]).

Regarding claim 6, Forman discloses  
the piece of information is associated with at least one of cash, virtual currency, a virtual security, a virtual instrument, a credit card, a debit card, an ATM card, a prepaid card, a stored value card, a gift card, a check, a monetary instrument, a wire transfer, an ACH transfer, a letter of credit, a note, a security, a commercial paper, a commodity, precious metal, gold, silver, or a combination thereof  
([0048]).

Regarding claim 7, Forman discloses  
which the first computer system comprises a device interface associated with at least one of an individual, an organization, or a combination thereof  
([0055] and [0065]).

Regarding claim 8, Forman discloses  
the device interface comprises at least one of a keyboard, a keypad, a monitor, a display, a terminal, a computer, a control panel, a vehicle dash board, a network interface, a machinery interface, an electrical interface, an electronic interface, a magnetic interface, an electromagnetic interface including electromagnetic wave interface, an optical interface, a light interface, an acoustic interface, a video interface, an audio interface, a contactless interface, a mobile phone interface, a smartphone interface, a smartbook interface, a tablet interface, other communication device133 62599566v.1Docket No. 72209-000097interface, a Personal Digital Assistant (PDA) interface, a handheld device interface, a portable device interface, a wireless interface, a wired interface, or a combination thereof  
([0050]).

Regarding claim 9, Forman discloses  
the second computer system comprises a device interface associated with at least one of a financial institution, a merchant, an organization, or a combination thereof  
([0065] and [0059]).

Claim 10 is rejected using the same rationale that was used for the rejection of claim 8.

Regarding claim 11, Forman discloses  
the financial institution comprises at least one of a bank, credit union, money services business, financial holding company, insurance company, insurance agency, mortgage company, mortgage agency, stockbroker, stock agency, bond broker, bond agency, commodity broker, commodity agency, trading company, trading agency, other financial service provider, other financial agency, stock exchange, commodity exchange, currency exchange, virtual currency company, virtual currency issuer, virtual currency service provider, virtual currency network provider, virtual currency computer provider, virtual currency dealer, virtual currency exchange, virtual securities exchange, bond exchange, other exchange, funds manager, investment company, private equity firm, venture capital firm, virtual currency company, merchant acquirer, payment processor, payment card issuer, payment card program manager, internet merchant, other organization related to financial services, or a combination thereof  
([0067]).

Regarding claim 12, Forman discloses  
the third computer system comprises a device interface connected to a network of computer systems  
([0049]).

Claim 13 is rejected using the same rationale that was used for the rejection of claim 8.

Claim 14 is rejected using the same rationale that was used for the rejection of claim 1.

Claim 15 is rejected using the same rationale that was used for the rejection of claim 4.

Claim 16 is rejected using the same rationale that was used for the rejection of claim 1.

Claim 17 is rejected using the same rationale that was used for the rejection of claim 4.

Claim 18 is rejected using the same rationale that was used for the rejection of claim 1. 

Claim 19 is rejected using the same rationale that was used for the rejection of claim 14. 

Claim 20 is rejected using the same rationale that was used for the rejection of claim 1. 

Claim 22 is rejected using the same rationale that was used for the rejection of claim 1.

Response to Arguments
Applicant's arguments filed 1/13/22 have been fully considered but they are not persuasive. 
In response to applicant's argument that: 
“35 U.S.C. § 101… there is no way for organizations to confidentially share electronic information about a person or other subject, without sharing private identity information… It can be seen that a practical application is recited by claim 1,”
the examiner respectfully disagrees.  The examiner respectfully notes that the applicant’s argument is based on an incorrect assumption.   Then, the applicant recites a business procedure in which authentication is carried out by having seller and buyer information that are cross confirmed/authenticated.   The process is essentially carried out by “generic computers”.   The applicant is assuming that the effect of a business process can somehow change the abstract idea characterization of the business process.  This is not true.  For the purpose of the 35 U.S.C. 101 analysis, an abstract idea determination is not dependent on its 

In response to applicant's argument that: 
“35 U.S.C. § 102(a)(2)… Forman does not teach or suggest a first computer system that receives account information for a third party organization to which a first subject claims to be associated,”
the examiner respectfully disagrees.   The examiner interpreted that particular claim language as the user (or the user’s device) is providing the information that is related to the third party (e.g. a vendor).  Forman teaches that the user may “enters identity information such as an account code or other string for identifying a user to the system,” which is then used as part of the authentication process. 

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK GAW whose telephone number is (571)270-0268.  The examiner can normally be reached on Mon-Fri 8:30AM-5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Anderson can be reached on 571 270-0508.  The fax phone number for the organization where this application or proceeding is 
	
/MARK GAW/
Examiner, Art Unit 3698

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698